Citation Nr: 0718230	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-20 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to service connection for cause of death.

2.  Entitlement to service connection for cholangiocarcinoma, 
for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter of appellant

ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to July 
1979.  He died on July [redacted], 2003.  The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The claims file was subsequently transferred to the 
RO in Huntington, West Virginia.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 2003; the amended 
certificate of death listed the immediate cause of death as 
cholangiocarcinoma; there were no other significant 
conditions contributing to his death.

2.  At the time of death, the veteran was service-connected 
for hemorrhoids, (evaluated as 10 percent disabling), 
amputation of the left fifth finger proximal interphalangeal 
joint (evaluated as noncompensable) and hearing loss 
(evaluated as noncompensable).

3.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

4.  There is competent medical evidence of record 
demonstrating a causal link between the veteran's fatal 
cholangiocarcinoma and his active service.

5.  The veteran's claim for service connection for a 
cholangiocarcinoma was pending at the time of his death.

6.  The appellant's claim for accrued benefits was received 
in August 2003, less than one year after the veteran's death.

7.  Evidence on file at the time of the veteran's death did 
not show that his cholangiocarcinoma was causally related to 
his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1103, 1310, 
1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2004).

2. The appellant is not eligible for accrued benefits. 38 
U.S.C.A. §§ 1110, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.1000(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

In view of the Board's favorable disposition as to the cause 
of death claim, the application of the VCAA is moot.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, as set forth 
under 38 C.F.R. § 3.1000, a claim of entitlement to accrued 
benefits only contemplates evidence constructively in the 
veteran's file at the time of his death.  As such, VCAA 
analysis is also moot as to this issue.

Discussion

I.  Cause of death

The Board has reviewed all of the evidence in the claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

The appellant here is claiming entitlement to service 
connection for the cause of the veteran's death. 

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2006).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2006).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).

Again, the first element in a claim of entitlement to service 
connection for the cause of death, evidence of death, is 
satisfied here.  The veteran died on July [redacted], 2003, of 
cholangiocarcinoma.

With respect to the second element of a cause of death claim, 
evidence of in-service incurrence or aggravation of a disease 
or injury, the appellant contends that service connection is 
warranted on the basis that the veteran developed fatal 
cholangiocarcinoma as a result of his exposure to Agent 
Orange in Vietnam or parasite exposure due to the drinking 
water.

In light of the contention detailed above, the Board will 
first consider whether a grant of service connection is 
warranted on a presumptive basis.  In this regard, 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f).  38 C.F.R. § 3.307(a)(6)(iii).  

In the present case, the veteran's military records reflect 
service during the Vietnam Era (between January 9, 1962 and 
May 7, 1975).  As such, it is presumed that he was exposed to 
an herbicide agent during active service.  Moreover, the 
claims file contains no affirmative evidence to rebut that 
presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Indeed, service connection is only 
warranted on this basis for a specific list of diseases set 
forth under 38 C.F.R. § 3.309(e), to include chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, type II diabetes mellitus, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

As cholangiocarcinoma is not among the diseases recognized 
under 38 C.F.R. § 3.309(e), presumptive service connection 
for herbicide exposure is not possible here.  

Even where a veteran does not warrant presumptive service 
connection based on exposure to an herbicide agent, he or she 
is not precluded from otherwise establishing service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The evidence of record does not show any in-service 
complaints or treatment referable to cholangiocarcinoma.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

In the present case, the record contains positive medical 
opinions which purport to establish a causal relationship 
between the veteran's presumed herbicide exposure and his 
fatal cholangiocarcinoma.  One such opinion, submitted in 
February 2007 by Dr. Gordon, is found to hold significant 
probative value to the third opinion.  
Such opinion, finding that it was at least as likely as not 
that the veteran's fatal cholangiocarcinoma was causally 
related to in-service herbicide exposure.  Such opinion was 
accompanied by a detailed rationale, was consistent with 
other evidence of record, and included a review of the claims 
file and pertinent medical records.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  In her opinion, Dr. Gordon not 
only cited a plethora of medical authority (i.e. case studies 
and medical treatises) in support of her conclusion that the 
veteran's fatal cancer was related to his in-service exposure 
to dioxin, but also took into account the veteran's personal 
military and medical history in providing her opinion.  
Specifically, she took account of the fact that it is at 
least as likely as not that Agent Orange exposure could be a 
contributory cause of the cholangiocarcinoma and his 
subsequent demise.  

For the reasons cited above, the Board finds Dr. Gordon's 
February 2007 opinion to be highly probative evidence in 
support of the veteran's claim.  Moreover, no other competent 
evidence refutes this opinion.  To the contrary, the claims 
file contains two other favorable medical opinions, written 
in June 2003 and December 2006 by Dr. Posey.  In those 
communications, Dr. Posey stated that he was a treating 
physician of the veteran's fatal cholangiocarcinoma.  He 
related that it had been suggested that higher levels of the 
herbicide dioxin such as that the veteran had presumably 
exposed to in Vietnam may increase the risk of his type of 
liver cancer.   On that basis, he opined that it was 
conceivable or plausible that the veteran's cancer could be 
related to his exposure to dioxin during Vietnam.

The Board acknowledges that, when viewed alone, Dr. Posey's 
opinions are too speculative in nature to enable a grant of 
direct service connection.  However, when viewed in 
conjunction with the third medical opinion of record, the 
overall weight of the evidence does support an allowance of 
the claim.  

In conclusion, the Board thus finds that the evidence is at 
least in equipoise as to the question of whether the 
veteran's terminal cholangiocarcinoma was causally related to 
in-service herbicide exposure.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the Board resolves doubt in the veteran's favor, enabling a 
grant of service connection for the cause of the veteran's 
death.


II.  Accrued benefits

At the time of his death, the veteran had an ongoing claim 
for entitlement to service connection for cholangiocarcinoma.  
Specifically, he had claimed entitlement to service 
connection for cholangiocarcinoma.  Such claim was denied in 
a June 2003 rating decision.  The veteran died shortly after 
this denial.  At the time of his death, he was still within 
the timeframe for submitting a notice of disagreement as set 
forth under 38 C.F.R. § 20.302.  As such, the claim was 
pending at the time of his death.  

When a veteran has a claim pending at the time of his death, 
his surviving spouse may be paid periodic monetary benefits 
to which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing ratings or decisions or other evidence that 
was on file when he died. 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2006); Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).  Although the appellant's claim for accrued 
benefits is separate from the claims that the veteran filed 
prior to his death, the accrued benefits claim is "derivative 
of" the veteran's claims and the appellant takes the 
veteran's claims as they stood on the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death." 38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(a), (c) (2006). 

The appellant meets the requirement for filing an accrued 
benefits claim.  The veteran died in July 2003, and the 
appellant initiated her claim in August 2003.  

Based on the above, the appellant meets the requirements for 
consideration of accrued benefits.  As such, the Board must 
determine whether, at the time of his death, the veteran was 
entitled to a grant of service connection for his 
cholangiocarcinoma.  In so doing, the Board may only consider 
evidence constructively in the veteran's file at the time of 
his death.  See 38 C.F.R. § 3.1000.  

The evidence of record at the time of the veteran's death 
included service medical records and post-service treatment 
and examination reports dated up until 2002, as well as a 
June 2003 opinion written by Dr. Posey.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), malignant tumors 
are regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any clinical 
manifestations of a malignant tumor within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Again, the evidence of record at the time of the veteran's 
death included a June 2003 opinion of etiology written by Dr. 
Posey.  However, that physician only stated that it was 
"conceivable" that the veteran's cancer could in part be 
related to the veteran's exposure to herbicides in Vietnam.  
However, conjectural or speculative opinions as to some 
remote possibility of an etiological relationship are 
insufficient to support a grant of service connection.  See 
38 C.F.R. § 3.102 (2006).  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).

In light of the above, it is concluded that the evidence of 
record at the time of the veteran's death did not contain any 
competent opinion causally relating the veteran's 
cholangiocarcinoma to active service.  Indeed, February 2007 
medical opinion offered by Dr. Gordon, which has been found 
to be highly probative, was not in existence at the time of 
the veteran's death and is therefore outside of the scope of 
consideration of the accrued benefits claim.  

Based on the foregoing, there is no basis for a grant of 
service connection for cholangiocarcinoma based on the record 
as it existed at the time of the veteran's death.  
Accordingly, the appellant's accrued benefits claim must 
fail.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
granted.

Accrued benefits based on entitlement to service connection 
for cholangiocarcinoma is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


